Citation Nr: 1523583	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II or other service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1942 to September 1945, and from September 1950 to December 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for heart disease and hypertension.  A claim for service connection for heart disease and hypertension was received in February 2012.  

The Board, in pertinent part, remanded the issues on appeal for further development in July 2014.  As discussed in detail below, the Board is remanding the appeal for additional development.  As such, no discussion of the prior Board remand orders is required.  In February 2015, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Heart Disease and Hypertension

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In October 2014 authorizations and consent to release information (VA Form 21-4142), the Veteran indicated that he was receiving ongoing treatment from Dr. A.S. and Dr. K.N. in relation to the service connection claims on appeal.  These private treatment records have not been associated with the claims file.  The Board finds that the AOJ should contact the Veteran and request he submit the identified records or submit the appropriate authorizations for the AOJ to attempt to obtain the identified private treatment records.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for heart disease and hypertension (and not already of record).

The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for heart disease and hypertension, specifically by Dr. A.S. and Dr. K.N., or the appropriate authorizations so that the AOJ can obtain these records on the Veteran's behalf (the previous authorizations submitted by the Veteran in October 2014 appear to have expired).  The AOJ should request copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




